
	

113 HR 5726 IH: Freedom From Foreign Influence Act
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5726
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To allow for energy exploration in the Arctic National Wildlife Refuge.
	
	
		1.Short title
			This Act may be cited as the Freedom From Foreign Influence Act.
		2.Oil exploration in the Arctic National Wildlife Refuge
			(a)FindingsCongress finds as follows:
				(1)The opening up the Arctic National Wildlife Refuge (ANWR) for drilling will achieve the following:
					(A)increase New Alaskan production to 1.6 million barrels of energy per day by 2030;
					(B)generate $193 billion in new Government revenue; and
					(C)generate 55,000 jobs nationwide.
					(2)Drilling in ANWR is supported by American Indians and Alaskan Natives.
				(3)Drilling in ANWR will have minimal direct environmental impact.
				(4)Drilling in ANWR will reduce U.S. dependence on foreign energy.
				(b)Drilling in ANWRThe Secretary of the Interior shall expediently and promptly issue permits to allow for energy
			 resources exploration and extraction in the Arctic National Wildlife
			 Refuge.
			
